Citation Nr: 1444394	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1973 to January 1975.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of reopening a claim of entitlement to service connection for a bilateral ankle condition has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The claim was previously remanded in October 2012.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional remand of the Veteran's claim is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision.

In the October 2012 remand, the Board found that the VA examination of March 2012 and addendum of May 2012 were inadequate for appellate review.  It was noted that a January 2008 x-ray examination of the Veteran's right foot indicated that the Veteran had a mid-foot "suggestion of midfoot [degenerative joint disease.]"  This possible diagnosis was never confirmed with further imaging.  

Both the March and May 2012 VA examinations were conducted without any additional radiographic imaging.  While in March 2012 the examiner gave a positive nexus opinion, the May 2012 examiner gave a negative nexus opinion.  The Board noted that there was no conclusive evidence of arthritis of the right foot and therefore, it cannot be definitively established whether the Veteran indeed suffers from arthritis of the right foot.  In essence, it found the examinations to be inadequate.  A new examination was ordered. 

A new examination was obtained in November 2012.  At the time, x-rays showed hallux valgus of the right foot with bony erosion distal second metatarsal, age-indeterminate.  The examiner provided an opinion that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  However, the rationale did not support the opinion.  Rather, the rationale provided states that the generalized degenerative changes seen from the first through the fourth metatarsus are likely unrelated to service.  She noted that the x-ray suggested a Linsfranc fracture which was not noted in service.

The Board finds the opinion to be inadequate.  Indeed, the rationale does not support the actual opinion provided.  Moreover, the examiner notes a Lisfranc fracture which did not occur in service.  However, there is no evidence on the record that the Veteran incurred any other fractures of the right foot aside from the one in service.  Indeed, the examiner herself noted that there was no other history of a right foot fracture.  Given the above, it is unclear as to how the examiner reached the conclusion that the current degenerative changes are not related to the fracture in service.  There is no explanation as to how there can be evidence of a Lisfranc fracture unrelated to the fracture in service when there are no reported fractures outside of service.  A clarification of the opinion is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AC should return the file to the examiner who conducted the November 2012 examination and ask that she provide a clarification of the opinion provided in November 2012.  The examiner must specifically reconcile the findings she noted of a Linsfranc fracture of the right foot which is not related to the fracture in service, with the reported history of no additional fractures of the right foot outside of service.  Moreover, the examiner must specifically state whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's right foot condition had its onset during the Veteran's active service or, in the alternative, is etiologically related to the Veteran's military service or any incident therein.  A full rationale consistent with the opinion must be provided.  
 
2.  Then, after completing the above action and any other necessary development, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, and if otherwise in order, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



